Exhibit 10.6

EXCO Resources, Inc.

12377 Merit Drive, Suite 1700, LB 82

Dallas, TX 75251

(214) 368-2084

April 13, 2015

OCM EXCO Holdings, LLC

OCM Principal Opportunities Fund IV Delaware, L.P.

OCM Principal Opportunities Fund III, L.P.

OCM Principal Opportunities Fund IIIA, L.P.

Oaktree Value Opportunities Fund Holdings, L.P. (collectively, “you” or
“Investor”)

 

Re: EXCO Proposed New Registration Rights Agreement

Dear Investor:

You are a party to the First Amended and Restated Registration Rights Agreement
originally dated as of October 3, 2005, as amended and restated as of
December 30, 2005 among EXCO Resources, Inc. (“EXCO” or the “Company”) and the
investors named therein (the “2005 Registration Rights Agreement”), and the
Registration Rights Agreement dated March 28, 2007 in respect of 7.0% Cumulative
Convertible Perpetual Preferred Stock and Hybrid Preferred Stock among the
Company and the investors named therein (the “2007 Registration Rights
Agreement”). As you know, your EXCO shares of common stock (the “Common Stock”)
will become registered for resale pursuant to a registration statement on Form
S-3 (File No. 333-193660) filed with the Securities and Exchange Commission (the
“SEC”), as amended by Post-Effective Amendment No. 1, which is currently under
review by the SEC and which EXCO expects will become effective as soon as the
SEC completes its review.

In connection with the Services and Investment Agreement (the “Services and
Investment Agreement”), dated March 31, 2015, by and among EXCO and Energy
Strategic Advisory Services LLC (“ESAS”), a wholly-owned subsidiary of Bluescape
Resources Company LLC, pursuant to which (i) ESAS will perform certain strategic
advisory services for EXCO, (ii) EXCO will issue warrants to ESAS to purchase up
to 80,000,000 shares of EXCO’s Common Stock (the “Warrants”), (iii) ESAS will
purchase $10 million of EXCO’s Common Stock, and (iv) ESAS will purchase at
least $40 million more of EXCO’s Common Stock through open market purchases in
accordance with the Services and Investment Agreement, EXCO proposes to grant
registration rights to ESAS (the “New Investors”) under a Registration Rights
Agreement substantially in the form of Exhibit A attached hereto (the “New
Registration Rights Agreement”). The New Registration Rights Agreement would be
a separate agreement from the 2005 Registration Rights Agreement and the 2007
Registration Rights Agreement and would cover any and all shares of EXCO’s
Common Stock and Warrants owned or acquired by New Investors, whether acquired
from EXCO, on the open market or otherwise.

Even though your EXCO shares are expected to be registered for resale as set
forth above, the provisions in the 2005 Registration Rights Agreement and 2007
Registration Rights Agreement restrict EXCO from granting registration rights to
other persons and also include notice and other restrictions in connection with
the filing of registration statements and the resale of shares pursuant to the
New Registration Rights Agreement.

 

Waiver Letter Regarding New RRA - Oaktree



--------------------------------------------------------------------------------

As a result, EXCO hereby notifies you that it intends to enter into the New
Registration Rights Agreement and file one or more registration statements (the
“New Registration Statements”) for the resale of New Investor’s shares pursuant
to the terms thereof. We request that by signing below, you agree that:

 

  1. Each of the 2005 Registration Rights Agreement and the 2007 Registration
Rights Agreement is amended such that, notwithstanding any other provision in
such agreement, each of the 2005 Registration Rights Agreement and the 2007
Registration Rights Agreements expressly permits the execution, delivery and
performance of the New Registration Rights Agreement, including, without
limitation, the granting of registration rights and the filing of New
Registration Statements, amendments and prospectus supplements thereto, pursuant
to the terms thereof, with respect to the transactions contemplated under the
New Registration Rights Agreement, including underwriting and other arrangements
in connection with a resale of EXCO Common Stock or Warrants, and

 

  2. You, on behalf of yourself and each of your affiliates, irrevocably waive
any and all of your rights pursuant to each of the 2005 Registration Rights
Agreement and the 2007 Registration Rights Agreement solely with respect to the
execution, delivery and performance of the New Registration Rights Agreement and
any transactions or actions contemplated thereunder, including, without
limitation, any rights that you or your affiliates have under the 2005
Registration Rights Agreement or the 2007 Registration Rights Agreement to
include Common Stock in any New Registration Statement.

 

  3. Section 2.3 of the 2005 Registration Rights Agreement is amended as
follows: (i) prompt written notice required to be delivered by EXCO to all
holders of registrable securities pursuant to Section 2.3(a) shall be given at
least 15 days prior to the filing of a registration statement or 5 days prior to
the filing of any preliminary prospectus supplement or prospectus supplement;
(ii) subject the other provisions of Section 2.3(a) and (b), incidental
registrations shall be effected upon written request of any holder made within
ten days in the case of a registration statement, or three days in the case of a
prospectus supplement or preliminary prospectus supplement; (iii) other than in
connection with an incidental registration involving an underwritten offering,
EXCO shall not be required to register any registrable securities pursuant to
Section 2.3(a) that are the subject of a then effective registration statement;
and (iv) in connection with an incidental registration involving an underwritten
offering, EXCO in its option may effect the registration of any registrable
securities that are subject of a then effective registration statement by any
means allowable under the Securities Act, including the use of a prospectus
pursuant to Rule 429.

 

  4. The 2005 Registration Rights Agreement is further amended such that,
notwithstanding any other provision in such agreement, for purposes of
determining priority in incidental registrations under Section 2.3(b),
securities requested to be included in incidental registrations pursuant to the
2005 Registration Rights Agreement and the New Registration Rights Agreement
shall be selected for inclusion on a pari passu basis, allocated pro rata among
the holders of such securities requesting such registration, in proportion to
the numbers of shares requested to be included by each holder.

 

  5. Except as specifically amended by this amendment, the 2005 Registration
Rights Agreement and the 2007 Registration Rights Agreement shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.

 

Waiver Letter Regarding New RRA - Oaktree



--------------------------------------------------------------------------------

Please indicate your agreement with the foregoing by signing below.

 

Very truly yours,

/s/ William L. Boeing

William L. Boeing Vice President, General Counsel and Secretary

 

Agreed to and accepted as of April 13, 2015 OCM PRINCIPAL OPPORTUNITIES FUND IV
DELAWARE, L.P. By: OCM Principal Opportunities Fund IV Delaware GP Inc. Its:
General Partner By:

/s/ B. James Ford

Name: B. James Ford Title: Authorized Signatory By:

/s/ Adam Pierce

Name: Adam Pierce Title: Authorized Signatory OCM PRINCIPAL OPPORTUNITIES FUND
III, L.P. By: OCM Principal Opportunities Fund III GP, L.P. Its: General Partner
By: Oaktree Fund GP I, L.P. Its: General Partner By:

/s/ B. James Ford

Name: B. James Ford Title: Authorized Signatory By:

/s/ Adam Pierce

Name: Adam Pierce Title: Authorized Signatory

 

Waiver Letter Regarding New RRA - Oaktree



--------------------------------------------------------------------------------

OCM PRINCIPAL OPPORTUNITIES FUND IIIA, L.P. By: OCM Principal Opportunities Fund
III GP, L.P. Its: General Partner By: Oaktree Fund GP I, L.P. Its: General
Partner By:

/s/ B. James Ford

Name: B. James Ford Title: Authorized Signatory By:

/s/ Adam Pierce

Name: Adam Pierce Title: Authorized Signatory OAKTREE VALUE OPPORTUNITIES FUND
HOLDINGS, L.P. By: Oaktree Value Opportunities Fund GP, L.P. Its: General
Partner By: Oaktree Value Opportunities Fund GP Ltd. Its: General Partner By:
Oaktree Capital Management, L.P. Its: Director By:

/s/ B. James Ford

Name: B. James Ford Title: Managing Director By:

/s/ Adam Pierce

Name: Adam Pierce Title: Managing Director

 

Waiver Letter Regarding New RRA - Oaktree